DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  
In Claim 1, lines 2 and 3, the phrase “the first optical signal” should be changed to -- a first optical signal --.  
Appropriate correction is required.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,044,035 (Grammel et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-20 of the instant application are encompassed by claims 1-20 of US Patent No. 11,044,035 (Grammel et al).
Instant Application No. 17/331,788 (Claims 1 and 16)
US Patent No. 11,044,035 (Claims 1 and 9)
         A method, comprising:
acquiring, via a first spectral analyzer, first spectral information of the first optical signal of a device;



acquiring, via a first spectral analyzer, first spectral information of the first optical signal of a device (i.e., see Claims 1 and 9 of US Patent No. 11,044,035);


receiving, via a user port, a second optical signal converted from the first optical signal;


         receiving, via a user port, a second optical signal converted from the first optical signal (i.e., see Claims 1 and 9 of US Patent No. 11,044,035);


         acquiring, via a second spectral analyzer, second spectral information of the second optical signal;

          acquiring, via a second spectral analyzer, second spectral information of the second optical signal (i.e., see Claims 1 and 9 of US Patent No. 11,044,035);

receiving, at an optical channel monitor (OCM), the first spectral information from the first spectral analyzer and the second spectral information from the second spectral analyzer;


          receiving, at an optical channel monitor (OCM), the first spectral information from the first spectral analyzer and the second spectral information from the second spectral analyzer (i.e., see Claims 1 and 9 of US Patent No. 11,044,035);


         locating the user port based at least in part on the received first spectral information;

         locating the user port based at least in part on the received first spectral information (i.e., see Claims 1 and 9 of US Patent No. 11,044,035);

         transmitting the second spectral information to the device.
        transmitting the second spectral information to the device (i.e., see 


	Regarding claims 2 and 17, as similarly described above, Grammel et al discloses wherein locating the user port includes locating the user port based at least in part on the second spectral information (i.e., see Claim 11 of US Patent No. 11,044,035).
	Regarding claims 3 and 18, as similarly described above, Grammel et al discloses further comprising acquiring, via the second spectral analyzer, power information on the user port (i.e., see Claim 12 of US Patent No. 11,044,035).
	Regarding claims 4 and 19, as similarly described above, Grammel et al discloses wherein the second optical signal is converted from the first optical signal to the second optical signal using a wavelength selective switch (WSS) (i.e., see Claim 14 of US Patent No. 11,044,035).
	Regarding claims 5 and 20, as similarly described above, Grammel et al discloses wherein the first optical signal includes a plurality of test signals output from a colored multiplexer/demultiplexer, each test signal from the plurality of test signals having a distinct wavelength (i.e., see Claim 15 of US Patent No. 11,044,035).

wherein the first optical signal includes an output signal from a colorless multiplexer/demultiplexer (i.e., see Claim 16 of US Patent No. 11,044,035).
	Regarding claim 7, as similarly described above, Grammel et al discloses
further comprising: setting a timer with a predetermined expiration time; and in response to no signal being received within the predetermined expiration time, generating an error message representing an erroneous connection between the device and the input port (i.e., see Claim 17 of US Patent No. 11,044,035).
	Regarding claim 8, as similarly described above, Grammel et al discloses further comprising: provisioning an optical channel on the user port based at least in part on the first spectral information and the second spectral information (i.e., see Claim 18 of US Patent No. 11,044,035).
	Regarding claim 9, as similarly described above, Grammel et al discloses further comprising amplifying the second optical signal using an optical amplifier (i.e., see Claim 13 of US Patent No. 11,044,035).
	Regarding claim 10, as similarly described above, Grammel et al discloses
an apparatus, comprising:
an input port to receive a first optical signal from a device;

a loopback, in optical communication with the WSS, to transmit the second optical signal to the device; and
a transponder operatively coupled to the input port and configured to generate an error message representing an erroneous connection between the device and the input port in response to no signal being received by the device (i.e., see Claim 19 of US Patent No. 11,044,035).
Regarding claim 11, as similarly described above, Grammel et al discloses
further comprising: a timer configured to count a predetermined expiration time, the timer being operatively coupled to the transponder, the transponder configured to generate the error message when no signal being received by the device within the predetermined expiration time (i.e., see Claim 19 of US Patent No. 11,044,035).
	Regarding claim 12, as similarly described above, Grammel et al discloses
wherein the device includes a router (i.e., see Claim 20 of US Patent No. 11,044,035).
	Regarding claim 13, as similarly described above, Grammel et al discloses

	Regarding claim 14, as similarly described above, Grammel et al discloses wherein the first optical signal includes an output signal from a colorless multiplexer/demultiplexer (i.e., see Claim 7 of US Patent No. 11,044,035).
	Regarding claim 15, as similarly described above, Grammel et al discloses
further comprising: a first spectral analyzer configured to acquire first spectral information of the first optical signal of the device; and a second spectral analyzer configured to acquire second spectral information of the second optical signal (i.e., see Claim 18 of US Patent No. 11,044,035).

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,615,901 (Grammel et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-20 of the instant application are encompassed by claims 1-20 of US Patent No. 10,615,901 (Grammel et al).

US Patent No. 10,615,901 (Claims 1, 5, 8 and 12)
         A method, comprising:
          acquiring, via a first spectral analyzer, first spectral information of the first optical signal of a device;


          A method, comprising:
         acquiring, via a first spectral analyzer, first spectral information of the first optical signal of a device (i.e., see Claims 1, 5, 8 and 12 of US Patent No. 10,615,901);


          receiving, via a user port, a second optical signal converted from the first optical signal;


         receiving, via a user port, a second optical signal converted from the first optical signal (i.e., see Claims 1, 5, 8 and 12 of US Patent No. 10,615,901);


acquiring, via a second spectral analyzer, second spectral information of the second optical signal;

          acquiring, via a second spectral analyzer, second spectral information of the second optical signal (i.e., see Claims 1, 5, 8 and 12 of US Patent No. 10,615,901);

         receiving, at an optical channel monitor (OCM), the first spectral information from the first spectral analyzer and the second spectral information from the second spectral analyzer;


          receiving, at an optical channel monitor (OCM), the first spectral information from the first spectral analyzer and the second spectral information from the second spectral analyzer (i.e., see Claims 1, 5, 8 and 12 of US Patent No. 10,615,901);


         locating the user port based at least in part on the received first spectral information;

locating the user port based at least in part on the received first spectral information (i.e., see Claims 

transmitting the second spectral information to the device.
        transmitting the second spectral information to the device (i.e., see Claims 1, 5, 8 and 12 of US Patent No. 10,615,901).


	Regarding claims 2 and 17, as similarly described above, Grammel et al discloses wherein locating the user port includes locating the user port based at least in part on the second spectral information (i.e., see Claim 7 of US Patent No. 10,615,901).
	Regarding claims 3 and 18, as similarly described above, Grammel et al discloses further comprising acquiring, via the second spectral analyzer, power information on the user port (i.e., see Claim 7 of US Patent No. 10,615,901).
	Regarding claims 4 and 19, as similarly described above, Grammel et al discloses wherein the second optical signal is converted from the first optical signal to the second optical signal using a wavelength selective switch (WSS) (i.e., see Claim 1 of US Patent No. 10,615,901).

	Regarding claim 6, as similarly described above, Grammel et al discloses
wherein the first optical signal includes an output signal from a colorless multiplexer/demultiplexer (i.e., see Claim 18 of US Patent No. 10,615,901).
	Regarding claim 7, as similarly described above, Grammel et al discloses
further comprising: setting a timer with a predetermined expiration time; and in response to no signal being received within the predetermined expiration time, generating an error message representing an erroneous connection between the device and the input port (i.e., see Claim 19 of US Patent No. 10,615,901).
	Regarding claim 8, as similarly described above, Grammel et al discloses further comprising: provisioning an optical channel on the user port based at least in part on the first spectral information and the second spectral information (i.e., see Claim 13 of US Patent No. 10,615,901).

	Regarding claim 10, as similarly described above, Grammel et al discloses
an apparatus, comprising:
an input port to receive a first optical signal from a device;
a wavelength selective switch (WSS), in optical communication with the input port, to convert the first optical signal into a second optical signal;
a loopback, in optical communication with the WSS, to transmit the second optical signal to the device; and
a transponder operatively coupled to the input port and configured to generate an error message representing an erroneous connection between the device and the input port in response to no signal being received by the device (i.e., see Claims 8 and 19 of US Patent No. 10,615,901).
Regarding claim 11, as similarly described above, Grammel et al discloses
further comprising: a timer configured to count a predetermined expiration time, the timer being operatively coupled to the transponder, the transponder configured to generate the error message when no signal being received by the 
	Regarding claim 12, as similarly described above, Grammel et al discloses
wherein the device includes a router (i.e., see Claim 9 of US Patent No. 10,615,901).
	Regarding claim 13, as similarly described above, Grammel et al discloses
wherein the first optical signal includes a plurality of test signals output from a colored multiplexer/demultiplexer, each test signal from the plurality of test signals having a distinct wavelength (i.e., see Claim 17 of US Patent No. 10,615,901).
Regarding claim 14, as similarly described above, Grammel et al discloses wherein the first optical signal includes an output signal from a colorless multiplexer/demultiplexer (i.e., see Claim 18 of US Patent No. 10,615,901).
	Regarding claim 15, as similarly described above, Grammel et al discloses
further comprising: a first spectral analyzer configured to acquire first spectral information of the first optical signal of the device; and a second spectral analyzer configured to acquire second spectral information of the second optical signal (i.e., see Claim 13 of US Patent No. 10,615,901).

Allowable Subject Matter
6.	Claims 1-20 are allowed (if overcome the double patenting above).

7.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 and 16-20 are allowable because Nakamura et al (US Patent No. 9,698,902) and Boertjes et al (US Patent No. 8,509,621), takes alone or in combination, fails to teach  acquiring, via a first spectral analyzer, first spectral information of a first optical signal of a device; receiving, via a user port, a second optical signal converted from the first optical signal; acquiring, via a second spectral analyzer, second spectral information of the second optical signal; receiving, at an optical channel monitor (OCM), the first spectral information from the first spectral analyzer and the second spectral information from the second spectral analyzer; locating the user port based at least in part on the received first spectral information; transmitting the second spectral information to the device.
Claims 10-15 are allowable because Nakamura et al (US Patent No. 9,698,902) and Boertjes et al (US Patent No. 8,509,621), takes alone or in combination, fails to teach a transponder operatively coupled to the input port and configured to generate an error message representing an erroneous .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                         Conclusion
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636